Citation Nr: 1446819	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  14-15 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that the appellant had no legal entitlement to receive a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  

The appellant has represented himself throughout the course of this appeal.

The record reflects that the appellant was scheduled for a personal hearing at the RO to take place on August 12, 2014.  The record also reflects that the appellant failed to report for that hearing.

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does not currently contain any evidence pertinent to the claim that is not already included in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 dated in August 2010, the appellant stated that he want a hearing before the Board at the RO.  He was subsequently asked to identify the type of hearing he wanted (Travel Board or videoconference) in a letter sent by the RO in August 2010.  In October 2010, the appellant responded that he no longer wanted a Board hearing.

However, in August 2011, the RO notified the appellant that his name was being kept on the list of those who wanted a Travel Board hearing.  

In February 2013, the appellant sent another response to the August 2010 RO letter that asked him what type of hearing he wanted.  This time, the appellant stated that he wanted a Travel Board hearing and a videoconference hearing.

The RO interpreted the February 2013 correspondence from the appellant as a request to reopen/reconsider the FVEC claim.  However, the RO failed to realize that a timely substantive appeal had already been filed in relation to the FVEC claim in August 2010, that the case was still in appellate status and that the appellant had been placed on the list of persons waiting for a Travel Board hearing in August 2011.  The Board notes that these facts indicate that an earlier docket number is warranted.

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, this case must be REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.

Notify the appellant and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

